Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2021

                                      No. 04-20-00129-CV

                                      Guangcun HUANG,
                                          Appellant

                                                v.

                                       Linman CHANG,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-12481
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice (not participating)
               Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

        On October 31, 2021, appellant filed an “Emergency Motion to Postpone Hearing on
Motion for En Banc Reconsideration.” Appellant’s motion asked the en banc court to postpone
its consideration of appellant’s October 21, 2021 motion for en banc reconsideration until after
the court resolved: (1) appellant’s previously filed motions to recuse the panel that decided this
case; and (2) issues raised in appellant’s October 30, 2021 motion seeking sanctions against
appellee.

      By orders dated November 2, 2021 and November 10, 2021, the court denied appellant’s
motions to recuse the panel. By orders dated November 23, 2021, the court denied appellant’s
motion for sanctions and his motion for reconsideration en banc. Accordingly, appellant’s
“Emergency Motion to Postpone Hearing on Motion for En Banc Reconsideration” is DENIED
AS MOOT.